Citation Nr: 0806312	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-07 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record reflects a current diagnosis of PTSD 
related to the veteran's reported military stressors.  The 
veteran reports that he accidentally struck a Vietnamese 
woman while driving a mail truck from Phu Bai to DaNang.  He 
has repeatedly stated that there were no witnesses to the 
incident; and further, that he did not report the incident to 
military authorities because he feared that he would be 
reprimanded for driving while under the influence of 
narcotics.  The aforementioned stressor is not of the type 
that can be verified.  However, the veteran testified to 
experiencing "incoming" attacks during his March 2004 
personal hearing before a regional officer, and has submitted 
a February 2006 statement which indicates an incoming attack 
occurred near Hue, and near New Years in Phu Bai.  

Although the veteran has not clarified whether the incoming 
attacks refer to artillery rounds or another form of enemy 
engagement; a VA examiner has rendered a competent diagnosis 
of PTSD based, in part, on this stressor.  An August 2007 VA 
memorandum indicates that the information the veteran 
provided regarding the incoming rounds was not submitted to 
either the United States Army and Joint Service Records 
Research Center (JSRRC) or the Army or National Archives and 
Records Administration (NARA) for corroboration.  Since the 
veteran's unit and dates of assignment in Vietnam are known, 
it is reasonable to attempt to verify this event through 
official channels.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate entity 
(e.g. U.S. Army and Joint Services Records Research 
Center) to attempt to confirm whether the HHB 2nd 
Battalion, 94th Artillery, was in the vicinity of 
incoming fire during the veteran's service with it 
from October 1971 to April 1972, or particularly 
between December 1971 and January 1972. 

2.  Thereafter, the RO should review the record, 
conduct any further development as then may be 
logically indicated, (including conducting 
additional examination of the veteran to ascertain 
whether he has PTSD based on any confirmed 
stressor) and re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case and given an 
opportunity to respond, before the case is returned 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

